[Cite as State v. Kay, 2022-Ohio-3538.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                   :       Hon. William B. Hoffman, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
EDDIE JAMES KAY                              :       Case No. 2022 CA 00020
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 2021 CR 1579



JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    October 3, 2022




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

KYLE STONE                                           D. COLEMAN BOND
PROSECUTING ATTORNEY                                 116 Cleveland Avenue NW
STARK COUNTY, OHIO                                   Canton, OH 44702

BY: TIMOTHY E. YAHNER
    110 Central Plaza South, Suite 510
    Canton, OH 44702-1413
Stark County, Case No. 2022 CA 00020                                                         2


Wise, Earle, P.J.

       {¶ 1} Defendant-Appellant Eddie James Kay appeals the January 14, 2022

judgment of conviction and sentence of the Stark County Court of Common Pleas.

Plaintiff-Appellee is the state of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} On July 17, 2021, Canton Police Detective Scott Jones was working with

Jackson Township Agent Luke Shanklin. Both officers are members of the Stark County

Narcotics Unit Task Force. That evening the two were working a directed patrol operation

focusing on problematic bars in Jackson Township, Canton, and Canton Township.

       {¶ 3} At approximately 2:30 a.m., the officers began following a pickup truck

leaving The Cove, an after-hours bar which has been the scene of drug activity and gun

violence. It was raining at the time. As the officers followed the truck on Route 30 East,

a lighted highway, they noticed the rear plate light on the truck did not appear to be

illuminated. To be sure of their initial observation, Jones turned off the cruiser's headlights

and confirmed the rear license plate was not illuminated.

       {¶ 4} Based on the lack of rear plate illumination, the officers initiated a traffic

stop. Without further examining the rear plate light, Detective Jones approached the

passenger side of the truck and Agent Shanklin approached the driver's side.

       {¶ 5} Appellant was seated on the passenger side of the truck. Detective Jones

asked him to open his window. Immediately upon observing the interior of the vehicle,

Jones could see a glass mason jar tucked between appellant and the center console of

the truck. The jar appeared to contain marijuana. Advised why they were pulled over,

appellant stated he believed the plate light was operable. Jones advised the light was not
Stark County, Case No. 2022 CA 00020                                                    3


visible when they were pulled over. The truck was searched and drugs and a weapon

were discovered.

       {¶ 6} On August 19, 2021, the Stark County Grand Jury returned an indictment

charging appellant with one count of possession of a fentanyl-related compound in

violation of R.C. 2925.11(A)/(C)(11)(f), one count of trafficking in a fentanyl-related

compound in violation of R.C. 2925.03(A)(2)/(C)(9)(g); one count of possession of

cocaine in violation of R.C. 2925.11(A)/(C)(4)(e); one count of trafficking in cocaine in

violation of R.C. 2925.03(A)(2)/(C)(4)(f); one count of having weapons under disability in

violation of R.C. 2923.13(A)(3)/(B); one count of improperly handing firearms in a motor

vehicle in violation of R.C. 2923.16(B); and one count of aggravated possession of drugs

in violation of R.C. 2925.11(A)/(C)(1)(a). On August 24, 2021, appellant entered pleas of

not guilty.

       {¶ 7} On October 27, 2021 appellant filed a motion to suppress evidence obtained

during the search of the truck. On November 8, 2021, a hearing was held on the motion

wherein the above outlined facts were elicited. On December 22, 2021 the trial court

issued its findings of fact and conclusions of law overruling appellant's motion. On

December 29, 2021 appellant entered pleas of no contest to the charges and waived a

recitation of the facts. Appellant was subsequently sentenced to six to nine years

incarceration.

       {¶ 8} Appellant timely filed an appeal and the matter is now before this court for

consideration. He raises two assignments of error as follow:

                                            I
Stark County, Case No. 2022 CA 00020                                                        4


       {¶ 9} "THE TRIAL COURT VIOLATED APPELLANT'S RIGHT TO BE FREE OF

UNREASONABLE          SEARCHES        AND     SEIZES     (sic)   UNDER      THE    FOURTH

AMENDMENT TO THE UNITED STATES CONSTITUTION AND ARTICLE I, SECTION

14 OF THE OHIO CONSTITUTION WHEN IT DENIED APPELLANT'S MOTION TO

SUPPRESS."

                                              II

       {¶ 10} "THE MODIFICATIONS TO SENTENCING FOR FIRST – AND SECOND-

DEGREE FELONIES MADE BY THE REAGAN TOKES ACT VIOLATE THE

APPELLANT'S RIGHT TO JURY TRIAL, AS PROTECTED BY THE FIFTH AND

FOURTEENTH AMENDMENTS TO THE UNITED STATE CONSTITUTION, AND THE

SEPARATION OF POWERS DOCTRINE EMBEDDED IN T HE OHIO CONSTITUTION."

                                              I

       {¶ 11} In his first assignment of error appellant argues officers lacked reasonable,

articulable suspicion to stop the truck he was riding in. We disagree.

       {¶ 12} There are three methods of challenging on appeal a trial court's ruling on a

motion to suppress. First, an appellant may challenge the trial court's findings of fact. In

reviewing a challenge of this nature, an appellate court must determine whether said

findings of fact are against the manifest weight of the evidence. State v. Fanning, 1 Ohio

St.3d 19, 437 N.E.2d 583 (1982); State v. Klein, 73 Ohio App.3d 486, 597 N.E.2d

1141(1991); State v. Guysinger, 86 Ohio App.3d 592, 621 N.E.2d 726(1993). Second, an

appellant may argue the trial court failed to apply the appropriate test or correct law to the

findings of fact. In that case, an appellate court can reverse the trial court for committing

an error of law. State v. Williams, 86 Ohio App.3d 37, 619 N.E.2d 1141 (1993). Finally,
Stark County, Case No. 2022 CA 00020                                                          5


assuming the trial court's findings of fact are not against the manifest weight of the

evidence and it has properly identified the law to be applied, an appellant may argue the

trial court has incorrectly decided the ultimate or final issue raised in the motion to

suppress. When reviewing this type of claim, an appellate court must independently

determine, without deference to the trial court's conclusion, whether the facts meet the

appropriate legal standard in any given case. State v. Curry, 95 Ohio App.3d 93, 641

N.E.2d 1172 (1994); State v. Claytor, 85 Ohio App.3d 623, 620 N.E.2d 906 (1993);

Guysinger, supra. As the United States Supreme Court held in Ornelas v. U.S., 517 U.S.

690, 116 S.Ct. 1657, 1663, 134 L.Ed.2d 911 (1996), "... as a general matter

determinations of reasonable suspicion and probable cause should be reviewed de novo

on appeal."

       {¶ 13} When ruling on a motion to suppress, the trial court assumes the role of trier

of fact and is in the best position to resolve questions of fact and to evaluate the credibility

of witnesses. See State v. Dunlap, 73 Ohio St.3d 308, 314, 1995-Ohio-243, 652 N.E.2d

988; State v. Fanning, 1 Ohio St.3d 19, 20, 437 N.E.2d 583 (1982).

                                         Traffic Stops

       {¶ 14} The Fourth Amendment to the United States Constitution prohibits

warrantless searches and seizures, rendering them per se unreasonable unless an

exception applies. Katz v. United States, 389 U.S. 347, 357, 88 S.Ct. 507, 19 L.Ed.2d

576 (1967). An investigative stop, or Terry stop, is a common exception to the Fourth

Amendment warrant requirement. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d

889 (1968). Because the "balance between the public interest and the individual's right to

personal security" tilts in favor of a standard less than probable cause in such cases, the
Stark County, Case No. 2022 CA 00020                                                      6


Fourth Amendment is satisfied if the officer's action is supported by reasonable suspicion

to believe that criminal activity "may be afoot." United States v. Brignoni–Ponce, 422 U.S.

873, 878, 95 S.Ct. 2574, 45 L.Ed.2d 607 (1975); United States v. Sokolow, 490 U.S. 1,

7, 109 S.Ct. 1581, 104 L.Ed.2d 1 (1989). In Terry, the Supreme Court held that a police

officer may stop an individual if the officer has a reasonable suspicion based upon specific

and articulable facts that criminal behavior has occurred or is imminent. See, State v.

Chatton, 11 Ohio St.3d 59, 61, 463 N.E.2d 1237 (1984).

       {¶ 15} The propriety of an investigative stop must be viewed in light of the totality

of the circumstances surrounding the stop "as viewed through the eyes of the reasonable

and prudent police officer on the scene who must react to events as they unfold." State

v. Andrews, 57 Ohio St.3d 86, 87–88, 565 N.E.2d 1271 (1991); State v. Bobo, 37 Ohio

St.3d 177, 178, 524 N.E.2d 489 (1988). The Supreme Court of the United States has

reemphasized the importance of reviewing the totality of the circumstances in making a

reasonable-suspicion determination:



              When discussing how reviewing courts should make reasonable-

              suspicion determinations, we have said repeatedly that they must

              look at the "totality of the circumstances" of each case to see whether

              the detaining officer has a "particularized and objective basis" for

              suspecting legal wrongdoing. This process allows officers to draw on

              their own experience and specialized training to make inferences

              from and deductions about the cumulative information available to

              them that "might well elude an untrained person." Although an
Stark County, Case No. 2022 CA 00020                                                        7


              officer's reliance on a mere “hunch” is insufficient to justify a stop, the

              likelihood of criminal activity need not rise to the level required for

              probable cause, and it falls considerably short of satisfying a

              preponderance of the evidence standard.



       {¶ 16} United States v. Arvizu, 534 U.S. 266, 273, 122 S.Ct. 744, 151 L.Ed.2d 740

(2002), citing United States v. Cortez, 449 U.S. 411, 417-418, 101 S.Ct. 690, 66 L.Ed.2d

621 (1981).

       {¶ 17} Traffic stops based upon observation of a traffic violation are

constitutionally permissible. Dayton v. Erickson, 76 Ohio St.3d 3, 11-12, 1996-Ohio-431,

665 N.E.2d 1091. This Court has held that any traffic violation, even a de minimis

violation, may form a sufficient basis upon which to stop a vehicle. State v. Bangoura, 5th

Dist. No. 08 CA 95, 2009-Ohio-3339, 2009 WL 1916902, ¶ 14, citing State v. McCormick,

5th Dist. No.2000CA00204, 2001 WL 111891 (Feb. 2, 2001); State v. Woods, 5th Dist.

Licking No. 12-CA-19, 2013-Ohio-1136, 2013 WL 1209351, ¶ 60.

       {¶ 18} In the instant matter, officers initiated a traffic stop of appellant's vehicle

because it did not have proper license plate illumination as required by R.C. 4513.05(A)

which states in relevant part:



              Either a tail light or a separate light shall be so constructed and

              placed as to illuminate with a white light the rear registration plate,

              when such registration plate is required, and render it legible from a

              distance of fifty feet to the rear. Any tail light, together with any
Stark County, Case No. 2022 CA 00020                                                          8


              separate light for illuminating the rear registration plate, shall be so

              wired as to be lighted whenever the headlights or auxiliary driving

              lights are lighted, except where separate lighting systems are

              provided for trailers for the purpose of illuminating such registration

              plate.



       {¶ 19} In relation to the fifty-foot requirement of R.C. 4513.05(A), R.C.

4513.03(A)(3) states in relevant part:



              Whenever in such sections a requirement is declared as to the

              distance from which certain lamps and devices shall render objects

              visible, or within which such lamps or devices shall be visible, such

              distance shall be measured upon a straight level unlighted highway

              under normal atmospheric conditions unless a different condition is

              expressly stated.



                                       Appellant's Arguments

       {¶ 20} Appellant makes three arguments under this assignment of error,

specifically that (1) his plate was sufficiently visible because the officers could read it; (2)

the officers manufactured reasonable suspicion; and (3) because the atmospheric

conditions the night in question were not "normal," the fifty-foot requirement set forth in

R.C. 4513.05(A) was inapplicable.
Stark County, Case No. 2022 CA 00020                                                          9


       {¶ 21} As to his first argument, appellant points to the testimony of Detective Jones

regarding the fact that he was able to read and run the plate on the truck in which he was

a passenger without difficulty. Transcript of suppression (T.) at 21. He argues this

testimony demonstrates his license plate was sufficiently visible. We first note that while

appellant alleges in his brief that the stop took place on a dark highway, the stop took

place on a lighted highway and appellant conceded this fact during the suppression

hearing. T. 38. Next, simply because the officers were able to read the plate on a lighted

highway and assisted by the headlights of their cruiser does not also mean the plate was

properly illuminated as required by law. Finally, appellant provides no support for his

theory that if a license plate can be read, it need not be properly illuminated. We therefore

find no merit in appellant's argument.

       {¶ 22} Appellant next argues his Fourth Amendment rights were violated because

the officers violated the law in order to manufacture reasonable suspicion when they

extinguished the cruiser's headlights. During the suppression hearing, however, Detective

Jones testified the officers extinguished the cruiser headlights to confirm their suspicion,

not manufacture suspicion. T. 10. To be certain the plate light was not illuminated before

stopping the vehicle, the officers extinguished the cruiser's headlights for a second. We

do not find this very brief investigative tactic in anyway violated appellant's Fourth

Amendment rights. Within this argument, appellant argues Detective Jones failed to

testify that he was within 50 feet of appellant's vehicle when he determined the plate light

was inoperable. While this is accurate, Jones did testify he able to read the license plate

on the truck in order to call it in to dispatch. T. 21. Additionally, the trial court viewed the

dash and body camera videos as has this court. The dash camera video clearly shows
Stark County, Case No. 2022 CA 00020                                                       10


the officer's cruiser within 4 and 5 car lengths, or roughly 40 to 50 feet, of the suspect

vehicle. We therefore reject appellant's second argument.

       {¶ 23} Appellant's final argument is contradictory to his first. He argues the weather

the night in question was so inclement as to provide an exception to the fifty-foot visibility

requirement set forth in R.C. 4513.05 therefore failing to provide reasonable suspicion to

justify a traffic stop. But appellant has already conceded the plate on the vehicle was

clearly visible in the rain. Appellant's brief at 10. Moreover, as noted above, we have

reviewed the videos. While it was indeed raining the night in question, it was not raining

hard enough to impair visibility. We find the weather on the evening in question was within

the "normal atmospheric conditions" as referred to in R.C. 4513.03(A)(3).

       {¶ 24} The first assignment of error is overruled.

                                              II

       {¶ 25} In his second assignment of error, appellant challenges the constitutionality

of the Reagan Tokes Act. Specifically, appellant argues it violates his constitutional rights

to trial by jury, equal protection and due process of law, and further violates the

constitutional requirement of separation of powers. We disagree.

       {¶ 26} Recently, in State v. Householder, 5th Dist. Muskingum No. CT2021-0026,

2022-Ohio-1542, we set forth this Court's position on appellant's arguments:



              For the reasons stated in the dissenting opinion of The Honorable W.

              Scott Gwin in State v. Wolfe, 5th Dist. Licking No. 2020CA00021,

              2020-Ohio-5501, we find the Reagan Tokes Law does not violate

              Appellant's constitutional rights to trial by jury and due process of
Stark County, Case No. 2022 CA 00020                                                    11


             law, and does not violate the constitutional requirement of separation

             of powers. We hereby adopt the dissenting opinion in Wolfe as the

             opinion of this Court. In so holding, we also note the sentencing law

             has been found constitutional by the Second, Third, Sixth, and

             Twelfth Districts, and also by the Eighth District sitting en banc. See,

             e.g., State v. Ferguson, 2nd Dist. Montgomery No. 28644, 2020-

             Ohio-4153; State v. Hacker, 3rd Dist. Logan No. 8-20-01, 2020-Ohio-

             5048; State v. Maddox, 6th Dist. Lucas No. L-19-1253, 2022-Ohio-

             1350; State v. Guyton, 12th Dist. Butler No. CA2019-12-203, 2020-

             Ohio-3837; State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-

             Ohio-470. Further, we reject Appellant's claim the Reagan Tokes Act

             violates equal protection for the reasons stated in State v. Hodgkin,

             12th Dist. Warren No. CA2020-08-048, 2021-Ohio-1353.



      {¶ 27} Based on the forgoing authority, appellant's second assignment of error is

overruled.

      {¶ 28} The judgment of the Stark County Court of Common Pleas is affirmed.




By Wise, Earle, P.J.

Hoffman, J. and

Baldwin, J. concur.



EEW/rw